DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the interconnect chip".  There is insufficient antecedent basis for this limitation in the claim.  In this Office Action, the examiner interprets “the interconnect chip” to mean “the second chip”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konchady (2016/0056102).

    PNG
    media_image1.png
    405
    814
    media_image1.png
    Greyscale
 
Regarding claim 1, figure 2 [0020-0029], Konchady discloses:
1. A method of manufacturing a semiconductor device, comprising: bonding a first chip layer 202 comprising a first semiconductor chip 202 to a second chip layer 125 comprising a second semiconductor chip 125  (see markup figure 2) to electrically couple an interconnect of the first semiconductor chip 120 to a first interconnect of the second semiconductor chip 125; the first chip layer being stacked on the second chip layer and bonding a third chip layer 204 comprising a third semiconductor chip 204 to the second chip layer to electrically couple an interconnect 208C of the third semiconductor chip 204 (see markup figure 2) to a second interconnect 122B of the second semiconductor chip 204, the second chip layer 125 being stacked on the third chip layer 204.  


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhai (20210125967).

    PNG
    media_image2.png
    592
    652
    media_image2.png
    Greyscale

Regarding claim 1, mark-up figure 7 [0017-0041], Zhai discloses:
1. A method of manufacturing a semiconductor device, comprising: bonding a first chip layer comprising a first semiconductor chip 110 to a second chip layer  comprising a second semiconductor chip 210  (see markup figure 7) to electrically couple an interconnect 272 of the first semiconductor chip 110 to a first interconnect 172 of the second semiconductor chip 210; the first chip layer being stacked on the second chip layer and bonding a third chip layer comprising a third semiconductor chip 110 to the second chip layer to electrically couple an interconnect 172 of the third semiconductor chip 110 (see markup figure 7) to a second interconnect 272 of the second semiconductor chip 204, the second chip layer being stacked on the third chip layer.  

Regarding claim 2, mark-up figure 7 [0017-0041], Zhai discloses:
2. The method of claim 1, wherein at least one interconnect of the first, second, or third semiconductor chips 110,210,110 comprises a through silicon via  electrically coupling a back side of a respective semiconductor chip to an interconnect portion of the respective semiconductor chip.  

Regarding claim 3, mark-up figure 7 [0017-0041], Zhai discloses:
3. The method of claim 1, wherein the first chip layer further comprises an interconnect chip 272 adjacent the first semiconductor chip  110 and the second chip layer comprises a fourth semiconductor chip 220, and wherein bonding the first chip layer to the second chip layer electrically couples a first interconnect 172 of the interconnect chip 210 to a third interconnect of the second semiconductor chip and a second interconnect 272 of the interconnect chip  210 to a first interconnect of the fourth semiconductor chip 220.  

Regarding claim 4, mark-up figure 7 [0017-0041], Zhai discloses:
4. (Original) The method of claim 3, wherein the third chip layer further comprises a second interconnect chip adjacent the third semiconductor chip, and wherein bonding the third chip layer to the second chip layer electrically couples a first interconnect of the second interconnect chip to a fourth interconnect of the second semiconductor chip and a second interconnect of the second interconnect chip to a second interconnect of the second semiconductor chip.

Regarding claim 5, mark-up figure 7 [0017-0041], Zhai discloses:
5. The method of claim 1, wherein the first, second, and third chip layers are arranged such that a back side of the first semiconductor chip 110 faces a front side of the second semiconductor chip 210, and a back side of the second semiconductor chip 210 face a front side of the third semiconductor chip 110.  

Regarding claim 6, mark-up figure 7 [0017-0041], Zhai discloses:
6. The method of claim 1, wherein the first, second, and third chip layers are arranged such that a front side of the first semiconductor chip 110 faces a front side of the second semiconductor chip 210, and a back side of the second semiconductor chip 210 faces a front side of the first semiconductor chip 110.  

Regarding claim 7, mark-up figure 7 [0017-0041], Zhai discloses:
7. The method of claim 1, further comprising electrically coupling the interconnect 272 of the first semiconductor chip 110 and the first interconnect 172 of the second semiconductor chip 210 by way of a redistribution layer (interconnect structure as marked up in fig 7).  

Regarding claim 8, mark-up figure 7 [0017-0041], Zhai discloses:
8. A semiconductor device comprising: a first chip layer comprising a first semiconductor chip 110 having a plurality of interconnects; a second chip layer comprising a second semiconductor chip 210 having a plurality of interconnects, wherein a first interconnect 272 of the first semiconductor chip 110 is electrically coupled to a first interconnect 172 of the second semiconductor chip 210; and a third chip layer comprising a third semiconductor chip 110 having a plurality of interconnects, wherein a first interconnect of the third semiconductor chip 110 is electrically coupled to a second interconnect 272 of the second semiconductor chip 210.  

Regarding claim 9, mark-up figure 7 [0017-0041], Zhai discloses:
9. (Original) The semiconductor device of claim 8, wherein at least one interconnect of the first, second, or third semiconductor chips comprises a through silicon via electrically coupling a back side of a respective semiconductor chip to an interconnect portion of the respective semiconductor chip.

Regarding claim 10, mark-up figure 7 [0017-0041], Zhai discloses:
10. The semiconductor device of claim 8, wherein the first chip layer further comprises an interconnect chip 120 having a plurality of interconnects, the second chip layer further comprises a fourth semiconductor chip 220 having a plurality of interconnects, and a first interconnect of the interconnect chip 120 is electrically coupled to a third interconnect of the second semiconductor chip 210 and a second interconnect of the interconnect chip 120 is electrically coupled to a first interconnect of the fourth semiconductor chip 220.  

Regarding claim 11, mark-up figure 7 [0017-0041], Zhai discloses:
11. The semiconductor device of claim 10, wherein the third chip layer further comprises a second interconnect chip 120 having a plurality of interconnects 272,  and a first interconnect of the second interconnect chip 120 is electrically coupled to a fourth interconnect of the second semiconductor chip 210 and a second interconnect of the second interconnect chip 210 is electrically coupled to a second interconnect of the fourth semiconductor chip 220.  

Regarding claim 12, mark-up figure 7 [0017-0041], Zhai discloses:
12. The semiconductor device of claim 8, wherein the first, second, and third chip layers are arranged such that a back side of the first semiconductor chip  110 faces a front side of the second semiconductor chip 210, and a back side of the second semiconductor chip faces a front side of the third semiconductor chip 110.  

Regarding claim 13, mark-up figure 7 [0017-0041], Zhai discloses:
13. The semiconductor device of claim 8, wherein the first, second, and third chip layers are arranged such that a front side of the first semiconductor chip 110 faces a front side of the second semiconductor chip, and a back side of the second semiconductor chip 210 faces a front side of the first semiconductor chip 110.  

Regarding claim 14, mark-up figure 7 [0017-0041], Zhai discloses:
14. The semiconductor device of claim 8, further comprising a redistribution layer electrically coupling the first interconnect of the first semiconductor chip 110 and the first interconnect of the second semiconductor chip 210.  

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record does not disclose among others, bonding a fifth semiconductor chip, a sixth semiconductor chip, and a second interconnect chip to the second layer to form a third layer, wherein the fifth semiconductor chip, the sixth semiconductor chip, and the second interconnect chip each have a plurality of interconnects, and wherein a third interconnect of the second semiconductor chip is coupled to a first interconnect of the fifth semiconductor chip, a fourth interconnect of the second semiconductor chip is electrically coupled to a first interconnect of the second interconnect chip, a third interconnect of the fourth semiconductor chip electrically coupled to a second interconnect of the second interconnect chip, and a fourth interconnect of the fourth semiconductor chip is electrically coupled to a first interconnect of the sixth semiconductor chip as recited in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813